November 7, 2013 - For immediate release Contact:Scott Shockey, CFO (740) 446-2631 Exhibit 99.1 Ohio Valley Banc Corp. Revises 3rd Quarter Earnings GALLIPOLIS, Ohio - Ohio Valley Banc Corp. [Nasdaq: OVBC] (the “Company”) revised consolidated net income for the quarter ended September 30, 2013 to $1,061,000 from $1,407,000 reported in the October 24, 2013 earnings announcement.Earnings per share for the third quarter of 2013 were revised to $.26 from the previously reported $.35.For the nine months ended September 30, 2013, net income was revised to $6,226,000, or $1.53 per share, from the previously reported $6,572,000, or $1.62 per share. Subsequent to the earnings announcement, management obtained new information related to the collateral value of an impaired loan that resulted in an additional allocation within the allowance for loan losses.Based on the new collateral value assessment, the total specific allocation associated with the loan relationship increased $524,000 from management’s previous estimate.The additional impairment resulted in an increase in provision for loan loss expense of $524,000, which reduced net income by $346,000. Ohio Valley Banc Corp. common stock is traded on the NASDAQ Global Market under the symbol OVBC.The holding company owns Ohio Valley Bank, with 15 offices in Ohio and West Virginia, and Loan Central, with seven consumer finance offices in Ohio.Learn more about Ohio Valley Banc Corp. at www.ovbc.com. Forward-Looking Information Certain statements contained in this earnings release which are not statements of historical fact constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Words such as “believes,” “anticipates,” “expects,” “appears,” “intends,” “targeted” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying those statements.Forward-looking statements involve risks and uncertainties.Actual results may differ materially from those predicted by the forward-looking statements because of various factors and possible events, including: (i) changes in political, economic or other factors, such as inflation rates, recessionary or expansive trends, taxes, the effects of implementation of the Budget Control Act of 2011 and the American Taxpayer Relief Act of 2012 and the continuing economic uncertainty in various parts of the world; (ii) competitive pressures;(iii) fluctuations in interest rates; (iv) the level of defaults and prepayment on loans made by the Company; (v) unanticipated litigation, claims, or assessments; (vi) fluctuations in the cost of obtaining funds to make loans; and (vii) regulatory changes.Forward-looking statements speak only as of the date on which they are made, and the Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made to reflect unanticipated events.See Item 1.A. “Risk Factors” in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012, for further discussion of the risks affecting the business of the Company and the value of an investment in its shares. OHIO VALLEY BANC CORP - Financial Highlights (Unaudited) Three months ended Nine months ended September 30, September 30, PER SHARE DATA Earnings per share $ Dividends per share $ Book value per share $ Dividend payout ratio (a) % Weighted average shares outstanding PERFORMANCE RATIOS Return on average equity % Return on average assets % Net interest margin (b) % Efficiency ratio (c) % Average earning assets (in 000's) $ (a) Total dividends paid as a percentage of net income. (b) Fully tax-equivalent net interest income as a percentage of average earning assets. (c) Noninterest expense as a percentage of fully tax-equivalent net interest income plus noninterest income. OHIO VALLEY BANC CORP - Consolidated Statements of Income (Unaudited) Three months ended Nine months ended (in $000's) September 30, September 30, Interest income: Interest and fees on loans $ Interest and dividends on securities Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Noninterest income: Service charges on deposit accounts Trust fees 56 51 Income from bank owned life insurance and annuity assets Mortgage banking income 85 Electronic refund check / deposit fees 21 15 Debit / credit card interchange income Gain (loss) on other real estate owned (6 ) 30 ) Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy Furniture and equipment FDIC insurance 63 Data processing Foreclosed assets 51 69 Other Total noninterest expense Income before income taxes Income taxes NET INCOME $ OHIO VALLEY BANC CORP - Consolidated Balance Sheets (Unaudited) (in $000's, except share data) September 30, December 31, ASSETS Cash and noninterest-bearing deposits with banks $ $ Interest-bearing deposits with banks Total cash and cash equivalents Securities available for sale Securities held to maturity (estimated fair value:2013 - $23,480; 2012 - $24,624) Federal Home Loan Bank and Federal Reserve Bank stock Total loans Less:Allowance for loan losses ) ) Net loans Premises and equipment, net Other real estate owned Accrued interest receivable Goodwill Bank owned life insurance and annuity assets Other assets Total assets $ $ LIABILITIES Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits Other borrowed funds Subordinated debentures Accrued liabilities Total liabilities SHAREHOLDERS' EQUITY Common stock ($1.00 stated value per share, 10,000,000 shares authorized; 4,721,943 shares issued) Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost (659,739 shares) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $
